Citation Nr: 0335019	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran is entitled to be recognized as a 
Prisoner of War (POW) for Department of Veterans Affairs (VA) 
benefits purposes under Public Laws 97-37 and 100-322.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active duty service during World War II.  His 
periods of active duty are an underlying question to the 
issue on appeal.  He had confirmed Prisoner of War (POW) 
status from April 10, 1942 to April 17, 1942.  Additional 
periods of POW status are at issue.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Manila, the Republic of the Philippines.  In a May 2001, 
Administrative Decision, the RO established that the veteran 
met the criteria of a former POW, but that his period of POW 
detention was less than 30 days, and as such, he was not 
entitled to benefits as a former POW under Public Laws 97-37 
and 100-322.  The veteran perfected an appeal of that 
decision.  


REMAND

A review of the record reveals that the service department 
verified that the veteran had pre-war service from December 
2, 1941 to December 7, 1941; was in beleaguered status from 
December 8, 1941 to April 8, 1942; missing status from April 
9, 1942 to April 9, 1942; POW status from April 10, 1942 to 
April 17, 1942; missing status from April 18, 1942 to May 5, 
1942; no casualty status from May 6, 1942 to October 9, 1944; 
missing status from October 10, 1944 to January 8, 1945; had 
recognized guerrilla service from January 9, 1945 to October 
26, 1945; and regular Philippine Army service from October 
27, 1945 until June 10, 1946.  The service department further 
established that the veteran's only creditable military 
service was from December 2, 1941 to April 17, 1942, and from 
October 10, 1944 to June 10, 1946.  The VA is bound by the 
service department's certification as to a claimant's 
military service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
see 38 C.F.R. §§ 3.1(y)(1), 3.203.  In contrast, the veteran 
alleges that he had guerrilla service from May 6, 1942 to 
December 10, 1942, and that he had POW status from November 
17, 1942 to December 9, 1942, and from December 11, 1942 to 
February 28, 1943.  The service department was unable to 
verify that the veteran was a POW for a period of not less 
than thirty days.

Under 38 C.F.R. §§ 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  The Board notes 
there is conflicting evidence in the form of several 
Affidavits from former Philippine Army Personnel, and other 
documents provided by the veteran.  The service department 
was requested to re-verify the veteran's correct periods of 
service and POW status based upon these documents and 
affidavits, but declined to do so.  The service department 
stated that the evidence submitted was insufficient to 
warrant a change in its prior determination.  The veteran's 
claim was essentially denied by the RO on that basis.

In making that decision, the RO had also found that although 
the veteran had submitted certain affidavits that tended to 
support his claimed second period of POW incarceration, that 
second period did not meet the requirements of 38 C.F.R. 
§ 3.41(b) (2003) that requires that a period of recognized 
POW status must take place "immediately following a period 
of active duty."  The RO reasoned that since the service 
department records did not verify such a period of active 
duty prior to the alleged second period of incarceration, the 
veteran failed to meet the requirements for an additional 
period of recognized POW status on that basis.  

Since the issuance of the statement of the case in August 
2002, the veteran submitted additional evidence that appears 
to be relevant to the issue on appeal.  In August 2002, the 
veteran submitted along with his substantive appeal, a 
"Statement of Service" from the National Personnel Records 
Center (NPRC) dated in May 2002.  That document indicated 
that extracts of records on file at the Center provided 
information that the veteran had "served in the Philippine 
Commonwealth Army, including Recognized Guerrilla's from 
December 2, 1941 to June 10, 1946."  The appellant argued in 
his substantive appeal that his recognized service should be 
the same as that reflected in the NPRC document.  Although 
there were accompanying documents that had previously been 
considered by the RO, the statement of the NPRC had not.  The 
appellant did not provide a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a supplemental statement of the case pertaining to that 
evidence was not issued, this evidence must be referred back 
to the RO.  38 C.F.R. § 20.1304 (2003).  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
The Board notes that with regard to the claim on appeal 
concerning recognition of the veteran as a POW, the record 
does not reflect that the veteran has been specifically 
notified as to which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence VA will 
obtain.  Further, the August 2002 statement of the case 
included prior statutory language concerning the need to file 
a well-grounded claim, although the denial of the claim does 
not appear to be on this basis.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should also notify 
the veteran of what evidence is required 
to substantiate the issue on appeal 
concerning his recognition as a POW, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The RO must review the claims file, 
including the evidence recently submitted 
by the veteran noted above, and 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


